Title: From George Washington to Samuel Lewis, Sr., 29 September 1799
From: Washington, George
To: Lewis, Samuel Sr.



Sir,
Mount Vernon 29th Septr 1799

I thank you for the trouble you have taken to explain the omission in the regularity of forwarding the Gazettes. I had ascribed it to the cause you have mentioned before the receipt of your letter of the 20th instant.
I am not anxious to complete a file of the Aurora. If however, when Colo. Lear (my Secretary, & at present absent) returns, any of the numbers are missing, I may, probably, give you the trouble of replacing—or rather—filling them up. I am Sir Your obedt Humble Servant

Go: Washington

